106 F.3d 406
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony BAILEY, Plaintiff-Appellant,v.John IGNACIO, Warden, individually and officially, Defendant-Appellee.
No. 96-15609.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 24, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Anthony Bailey, a Nevada state prisoner, appeals pro se the district court's summary judgment in favor of prison warden John Ignacio in Bailey's action brought pursuant to 42 U.S.C. § 1983 and the Religious Freedom Restoration Act ("RFRA"), 42 U.S.C. § 2000bb.  Bailey alleged that Ignacio failed to provide Bailey, a Muslim, with a nutritionally adequate diet during the Holy month of Ramadan.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the district court's summary judgment de novo, see McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), and we affirm.


3
The district court considered evidence submitted by Bailey in response to the defendant's motion for summary judgment, and concluded that there was no genuine issue of material fact as to Bailey's religious exercise claim.


4
After conducting a de novo review of the record, we conclude that Bailey failed to show that the defendant substantially burdened his religious freedom.  See Bryant v. Gomez, 46 F.3d 948, 949 (9th Cir.1995) (per curiam).

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Bailey's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. NO. 104-134, 110 Stat. 1321 (1996) to this appeal